Title: General Orders, 19 April 1778
From: Washington, George
To: 

 

Head Quarters V. Forge Sabbath April 19th 1778
IndependenceIpswich—Jamaica.


The Sub-Inspectors will each superinte[n]d the discipline of the Brigades according to the following division (viz.) Mr Ternant, Woodford’s, Scott’s & McIntoshe’s—Lieut. Coll Brooks 1st & 2nd Pennsylvania, Poor’s and Glover’s—Lieutt Colonel Davies Larned’s Paterson’s Weedon’s and Muhlenberg’s—Lieutt Coll Barber Maxwell’s, Late Conway’s, Huntington’s and Varnums.
The Orderly-Office will be opened tomorrow at General Varnum’s late Quarters between his and General Huntington’s Brigades.
The Medicine Chests of General Paterson’s and Larned’s Brigades to be sent immediately to Mr Cutting Apothecary General at the Yellow-Springs to be refill’d.
At a General Court Martial whereof Coll Craige was President (April 15th 1778) Hugh Baker Forage-Master tried for pressing a horse from Daniel Yarnel without Authority for so doing, or returning the horse into the Continental Yard until Complaint was made against him, also for abusing Joseph Smedly an Inhabitant of Chester County and confining him under guard without any order or authority for so doing and taking his horse without giving a Receipt or shewing his Warrant for so doing, found guilty and sentenced to be discharg’d from the service and to have as much of his Pay stopped as will satisfy Mr Smedly for the loss of his horse.
The Commander in Chief approves the sentence and orders it to take place immediately.
